Citation Nr: 0108465	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-02 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel




INTRODUCTION

The case comes before the Board of Veteran's Appeals (BVA or 
Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the appellant entitlement 
to service connection for the cause of the veteran's death.  
The veteran, whose death occurred September [redacted], 1998, had a 
verified period of active service from September 1942 to 
September 1945 and was awarded a Purple Heart and a Combat 
Infantryman Badge (CIB) during his service.  The appellant is 
the veteran's widow.

In addition, the Board notes that, in a December 1999 VA form 
9 (Appeal to Board of Veterans' Appeals), the appellant 
requested a hearing before a traveling member of the Board.  
However, in a subsequent VA form 9 dated January 2000, the 
appellant indicated that she did not desire to have a hearing 
before a traveling member of the Board.  As the record does 
not contain further indication that the appellant or her 
representative have reiterated her request for an appeal 
hearing, the Board deems withdrawn the appellant's December 
1999 request and will proceed with its review on the present 
record.  See 38 C.F.R. § 20.704 (2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran died on September [redacted], 1998 of septicemia.  
Bowel rupture following a ventricular shunt placement was 
identified as the underlying condition leading to his 
immediate cause of death, intercranial bleeding was 
identified as the disease that initiated the events resulting 
in death, and chronic obstructive lung disease was identified 
as a significant condition contributing to death.

3.  At the time of his death, the veteran was service 
connected for residuals of a compound fracture of the left 
femur with residual injury to muscle group XIII, partial 
paralysis of the left common peroneal nerve, residuals of a 
gunshot wound with scar over the sacral region MGXX, and a 
scar on the left posterior thigh.

4.  The preponderance of the evidence does not establish that 
a disability of service origin or which may be presumed of 
service origin caused, hastened, or substantially and 
materially contributed to the veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service, or which 
may be presumed service-connected, did not cause or 
contribute to the cause of the veteran's death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the claimant is required in order to 
comply with the duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The claimant has had the benefit of a VA expert 
opinion in 1999, and has been given the opportunity to have a 
personal hearing, but declined it, as discussed above.  
Furthermore, the Board is not aware of any additional 
relevant evidence that has not been obtained and associated 
with the claims file.  Thus, as noted, no further development 
is necessary in order to comply with the VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A).

The veteran died on September [redacted], 1998 of septicemia.  Bowel 
rupture following a ventricular shunt placement was 
identified as the underlying condition leading to his 
immediate cause of death, intercranial bleeding was 
identified as the disease that initiated the events resulting 
in death, and chronic obstructive lung disease was identified 
as a significant condition contributing to death.  At the 
time of his death, the veteran was service connected for 
residuals of a compound fracture of the left femur with 
residual injury to muscle group XIII, partial paralysis of 
the left common peroneal nerve, residuals of a gunshot wound 
with scar over the sacral region MGXX, and a scar on the left 
posterior thigh.  At present, the appellant claims that the 
veteran's cause of death was due to the medication the 
veteran was taking for his service-connected disabilities, 
and to his weakened condition secondary to his service-
connected disabilities.

With respect to the applicable law, service connection for 
the cause of the veteran's death may be granted if a disorder 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 1991 & Supp. 2000); 38 C.F.R. § 3.312 
(2000); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

In addition, a service-connected disability is one that was 
contracted in the line of duty and was incurred in or 
aggravated during active service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may also be presumed for 
certain chronic disorders, such as brain hemorrhage or peptic 
ulcers, if manifested within one year of separation from 
service, or other applicable presumptive period.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Furthermore, in cases in which the veteran engaged in combat 
with the enemy during a period of war, satisfactory lay 
evidence will be accepted as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred, if consistent with the circumstances, conditions or 
hardships of such service.  See 38 U.S.C.A. § 1154(b).  In 
this respect, the veteran's discharge documents show he was 
awarded a Combat Infantryman Badge (CIB) and a Purple Heart.  
As such, lay evidence can be accepted as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred, if consistent with the circumstances, 
conditions or hardships of such service.  However, in this 
case, the appellant is not contending that diseases/injuries 
which directly caused the veteran's death were incurred in 
service, but rather that the medication that he was taking 
for his service-connected disabilities and the weakened 
condition produced by his service-connected disabilities led 
to the diseases which ultimately produced death.

With respect to the evidence of record, the veteran's service 
medical records contain November 1944 notations showing the 
veteran sustained a wound injury to the left thigh, which 
fractured his femur and produced immediate paralysis of the 
peroneal division of the sciatic nerve.  The records also 
include April 1945 notations indicating the veteran underwent 
exploration of the sciatic nerve and neurolysis of the common 
peroneal portion.  Lastly, a September 1945 Report of Board 
of Medical Officers notes that the veteran was found unfit 
for military service due to paralysis of the left common 
peroneal nerve secondary to a wound penetration of the left 
thigh incurred in action against the enemy in August 1944.  
The veteran's disability was deemed to be manifested by 
hypesthesia in the isolated sensory supply of the left common 
peroneal nerve, and weakness and easy fatigability of the 
left leg.

The post-service medical evidence includes a November 1946 VA 
examination report which shows the veteran's respiratory and 
digestive systems were normal.  Upon examination, he was 
diagnosed with healed scars due to gunshot wound of the upper 
left leg and across the small of the back, residuals of 
fracture to the left femur secondary to gunshot wound, and 
incomplete paralysis of the left common peroneal nerve.  A 
November 1949 VA examination report indicates essentially the 
same findings and diagnoses as the November 1946 VA 
examination report.

VA forms 10-583 (Claim for Payment of Cost of Unauthorized 
Medical Services) signed by various physician's, including 
John D. Bentley, M.D., and received in March 1970 and April 
1970, note the veteran was treated for grand mal convulsion 
and seizure disorder, acute alcoholism, and acute gastritis.  
Records from the Kansas City VA Medical Center (VAMC) dated 
1974 describe the veteran's treatment for musculo-skeletal 
pain.

Medical records from the St. John's Hospital dated 1974 
describe the treatment the veteran received for small bowel 
obstruction secondary to adhesions and seizure disorder.  
Specifically, the Board notes that a November 1974 discharge 
summary indicates the veteran's diagnoses were mechanical 
small bowel obstruction secondary to adhesions with some 
bowel compromise, wound infection due to a necrotizing 
fasciitis with dehiscence, acute brain syndrome secondary to 
narcotics and sedatives, seizure disorder, and service-
connected type injury at 80 percent.

A December 1974 VA examination report shows a normal 
respiratory system, but notes that the veteran underwent an 
exploratory laparotomy in 1970 which diagnosed gastritis.  A 
July 1975 VA examination report shows the veteran was 
diagnosed with residuals of a gunshot wound to the left lower 
extremity, including scars, paralysis of the left peroneal 
nerve and seizure disorder.  The report notes he had a normal 
respiratory system, but that the veteran had indicated that a 
part of his small bowel was removed reportedly from gastritis 
secondary to indulging in alcohol.

Medical records and statements from John D. Bentley dated 
from 1974 to 1998 describe the treatment the veteran received 
over time for various health problems, and provide Dr. 
Bentley's opinion as to the relationship between the cause of 
the veteran's death and his service-connected disabilities.  
Specifically, November 1986 and November 1987 notations 
indicate he was diagnosed and treated for chronic obstructive 
pulmonary disease (COPD).  In addition, a November 1998 
statement reveals the veteran's generalized weakened 
condition was partially caused by his use of Prednisone for 
his lung and back disorders, which weakened his intestinal 
tract and his circulatory system, and contributed to his 
death.

Furthermore, Dr. Bentley's April 1999 statement explains that 
the veteran's service-connected conditions were productive of 
motor weakness which contributed to his generalized weakened 
muscular condition and pulmonary insufficiency.  This in turn 
prompted the use of frequent antibiotics and corticosteroids 
for the veteran's increasingly severe lung disease.  The use 
of such medications contributed to the veteran's sepsis and 
poor generalized response to the intercranial hemorrhage, and 
thus, his service-connected injuries/disabilities played a 
significant role in his final illness.  Moreover, Dr. 
Bentley's June 1999 statement reveals that the veteran's 
abdominal distention and poor gastrointestinal motility were 
due to a great extent to his generalized muscle weakness 
caused by his back and leg service connected disabilities.  
Moreover, the condition of his bowel at the time of the 
placement of the shunt caused the perforation of the 
veteran's bowel and the secondary sepsis.  Lastly, Dr. 
Bentley's November 1999 statement reveals in essence that the 
veteran's cause of death was related to his service-connected 
disabilities given the intense physical weakness they 
produced.

Various VA examination reports dated April 1991 and May 1992 
diagnose the veteran with general anxiety disorder, dysthymic 
disorder, residuals of a gunshot wound to the left lower 
extremity, osteoarthropathy of the left knee, strained hips, 
thoracic spine problems, and scars of the left thigh and 
sacral spine muscles. 

Lastly, a July 1999 VA medical opinion report reveals that, 
upon a review of the veteran's c-file, his death certificate 
and Dr. Bentley's statements, it was apparent that the 
veteran had a history of a back disorder which did not keep 
him from working part-time at a farm for approximately 30 
years, alcoholism which was a contributing cause of his 
gastritis, gastrointestinal problems including obstruction 
and adhesions, and chronic obstructive pulmonary disease 
(COPD) most likely secondary to smoking.  Furthermore, the VA 
specialist noted that the veteran's prescription of 
Prednisone was for the treatment of his COPD.  In summary, it 
was the opinion of the VA's specialist that the causes of the 
veteran's death were most likely related to an arteriovenous 
malformation in the frontal part of his brain, felt to be 
congenital in origin and not incurred in service.  He had 
overwhelming predisposition for this to have ruptured at any 
time, septicemia being a large contributing cause of the 
rupture.  Prednisone might possibly have contributed, but 
such medication was prescribed for the veteran's breathing 
difficulties, which the Board notes were not service 
connected at the time of his death.  And, the veteran was 
predisposed to abdominal difficulties due to gastritis which 
was secondary to alcoholism and the veteran's prior abdominal 
surgeries.  As such, it was the specialist's opinion that the 
cause of the veteran's death was not secondary to any 
service-connected disability.

In this respect, the law is clear that it is the Board's duty 
to assess the credibility and probative value of the 
evidence.  Provided that it offers an adequate statement of 
reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In weighing the evidence available, the Board has 
carefully reviewed the above described evidence and finds 
that the veteran's service medical records and the post-
service medical records are devoid of any medical evidence 
that the veteran was treated for any of the chronic diseases 
listed  under 38 C.F.R. §§ 3.307, 3.309 within a one year 
period of his discharge, including brain hemorrhage or peptic 
ulcers.  

The Board acknowledges that the statements from Dr. Bentley 
tend to link the veteran's cause of death to his service-
connected disabilities, while the July 1999 VA medical 
opinion report supports the opposite conclusion.  However, in 
weighing the evidence, the Board finds that the July 1999 
medical opinion report, as it is based on sound medical 
findings and provides a more complete explanation of the 
reasoning utilized to reach its conclusions, is substantially 
more probative than the medical opinions propounded by Dr. 
Bentley.  In addition, the preponderance of the evidence of 
record does not support the conclusion that the veteran's 
cause of death was related to his service-connected 
disabilities or was otherwise related to his active service.  
See Owens, supra.

Specifically, the Board observes that Dr. Bentley's medical 
records and statements do not contain any indication that, in 
rendering his opinions, he reviewed the veteran's c-file or 
his complete prior medical records/history.  However, the VA 
specialist clearly noted in the July 1999 report that he had 
reviewed the veteran's c-file, his death certificate and Dr. 
Bentley's statements.  In addition, the Board notes that, 
while in his November 1998 Statement Dr. Bentley notes that 
the veteran's generalized weakened condition caused by his 
prescription of Prednisone for his back and COPD (neither of 
which was service-connected prior to the veteran's death), 
his April 1999 statement indicates that the veteran's 
service-connected conditions caused the generalized weakened 
muscular condition without explaining the reasons for his 
change in rationale. 

The Board also notes that Dr. Bentley's statements fail to 
discuss the relationship/impact that the veteran's prior 
alcoholism may have had on his gastrointestinal problems, 
and/or the impact that his history of smoking had on his 
COPD.  In this respect, the Board notes that the evidence 
shows Dr. Bentley was fully aware of the veteran's history of 
acute alcoholism and gastritis, as shown by the VA form 10-
583 (Claim for Payment of Cost of Unauthorized Medical 
Services) signed by Dr. Bentley and received in April 1970.

Furthermore, the Board finds that Dr. Bentley's statements 
are conclusory, and overall fail to include any objective 
medical findings and discussions as to how he arrived at the 
conclusion that the veteran's service-connected disabilities 
led to his death.  Dr. Bentley has not provided sufficient 
explanation as to how/why he arrived at the conclusion that 
the veteran's service-connected disorders caused or were 
related to any of the diseases listed in the veteran's death 
certificate (septicemia, bowel rupture following a 
ventricular shunt placement, intercranial bleeding, and 
chronic obstructive lung disease). 

On the other hand, the Board notes that by the veteran's own 
admission, as reported in the July 1975 VA examination report 
discussed above, part of his small bowel was removed 
reportedly from gastritis secondary to indulging in alcohol.  
This is consistent with the July 1999 VA medical opinion 
report noting that the veteran's predisposition to abdominal 
difficulties due to gastritis was secondary to alcoholism.  
Lastly, the Board notes that the November 1974 discharge 
summary from the St. John's, discussed above, indicates the 
veteran's diagnoses at that time were mechanical small bowel 
obstruction secondary to adhesions with some bowel 
compromise, and wound infection due to a necrotizing 
fasciitis with dehiscence.  The discharge summary does not 
include any discussions/comments indicating that a 
generalized weakened condition secondary to a service-
connected disorder was causing the veteran's bowel and/or 
infection problems.

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence simply does not show that the 
veteran developed during his lifetime or died of a condition 
for which direct or presumptive service connection can be 
established.  The preponderance of the evidence does not 
establish that a disability of service origin caused, 
hastened, or substantially and materially contributed to the 
veteran's death.

As defined in the applicable regulation, a contributory cause 
of death is inherently one not related to the principal 
cause.  In order to constitute the contributory cause of 
death it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; and that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).

The regulation points out that "[t]here are primary causes 
of death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions."  38 C.F.R. § 3.312(c)(4).  The regulation 
further notes that, "even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature."  38 C.F.R. § 3.312(c)(3), (4) (2000); Lathan v. 
Brown, 7 Vet. App. 359 (1995).  In this case, the 
preponderance of the evidence of record does not support the 
conclusion that the veteran's service-connected disabilities 
had any material influence in accelerating the veteran's 
death.

Thus, the Board finds that the preponderance of the evidence 
is against a finding that the cause of the veteran's death 
may be attributed to his active service.  Because the 
evidence as to this claim is not in equipoise, the provisions 
of 38 U.S.C.A. § 5107(b) are not applicable to resolve doubt 
and decide the claim in the appellant's favor.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

